DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 19-36 (renumbering as 1-18 respectively) are allowed.

Claim 19 is allowed the closest prior arts fail to reasonably anticipate or render obvious “determining a second number of code blocks to be allocated, in a first memory of the wireless device, to store the unsuccessfully decoded first subset of code blocks, wherein the first memory of the wireless device comprises a plurality of code block buffers available for allocation; allocating the determined second number of code blocks for storage of the unsuccessfully decoded first subset of code blocks; and initiating storage of the unsuccessfully decoded code blocks of the first subset in the allocated determined second number of code blocks” in combination with other elements as specified in the claim.

Claim 26 (Currently Amended) is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, to the wireless device, a transport block of data comprising a plurality of code blocks; determining that a second number of code block buffers are allocated in a first memory of the wireless device to store a first subset, of the plurality of code blocks, that were unsuccessfully decoded by the wireless device; and based on the obtained category or capability and the second number, 


Claim 28 is allowed because the closest prior arts fail to reasonably anticipate or render obvious “ a processor to: based on a first number of unsuccessfully decoded code blocks of the first subset, determine a second number of code blocks to be allocated, in the first memory, to store the unsuccessfully decoded first subset of code blocks; allocate the determined second number of code blocks for storage of the unsuccessfully decoded first subset of code blocks; and initiate storage of the unsuccessfully decoded code blocks of the first subset in the allocated determined second number of code blocks” in combination with other elements as specified in the claim.

Claim 35 (Currently Amended) is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to the wireless device, a transport block of data comprising a plurality of code blocks; determine that a second number of code block buffers are allocated in a first memory of the wireless device to store a first subset, of the plurality of code blocks, that were unsuccessfully decoded by the wireless device; and based on the obtained category or capability and the second number, determine a maximum number of code blocks to transmit to the wireless device” in combination with other elements as specified in claim.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473